Broyles, C. J.
1. “It is well settled by repeated decisions of the Supreme Court and of this court that evidence of a confession, freely and voluntarily made by the defendant, is direct evidence of the highest character, and, when corroborated by proof of the corpus delicti, is sufficient to authorize his conviction.” Berry v. State, 48 Ga. App. 303 (172 S. E. 647); Wimberly v. State, 105 Ga. 188 (31 S. E. 162), and cit.
2. In the instant case the defendant was convicted of simple larceny (stealing a “jack-plane” and other tools). The evidence authorized the jury to find that the accused had made a free and voluntary confession, and that the jack-plane found in the defendant’s house soon after the larceny was the stolen plane, the defendant having admitted in his statement to the jury that the plane in his possession was taken by him from the prosecutor’s shop. It is true that he also stated that he Ciborrowed” the plane “from a man at the shop,” but this latter statement was not corroborated by any evidence, and the jury had the right (which they evidently *32exercised) to reject this portion of the statement. In this case the confession was corroborated not only by proof of the corpus delicti but by proof of the defendant’s recent possession of part of the stolen goods. It follows that the verdict was authorized by the evidence, and that the certiorari was properly overruled.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.